DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined
under the first inventor to file provisions of the AIA .

Acknowledgment and Response to Remark
This action is issued in response to the amendment filed on August 29, 2022. Claims 1-2, 4-7, 9-14, 17, and 19-23 are currently pending and have been fully examined. Claims 3, 8, 15-16 and 18 have been cancelled by Applicant, and claims 21-23 are newly added.
With respect to the 103 rejections, Applicant is of the opinion that none of the cited references teach tracking digital credential usage in a sensor-monitored environment. The examiner respectfully disagrees and notes that Moncrief at least in  ([0005], [0011], [0042], [0047]-[0048], [0096] teaches monitoring a physical environment associated with a user (i.e., the first credential receiver,) receiving sensor data, and identifying activities from the sensor data. Applicant further argues that the cited art fails to teach certification in an interactive training or eLearning environment. The examiner respectfully disagrees and notes that Ready at least in  [0030], [0032]-[0033], [0036]-[0037] teaches managing assessment environment of an eLearning platform. In addition, the examiner notes that the claim recitation “wherein the one or more eligibility criteria for the first digital credential is defined by the educational institution,” firstly, is not positively recited and secondly, indicates an action by an entity “educational institution” that is not a component of the claimed system, and therefore does not further limit the scope of the claim.
Applicant further argues that the prior art fails to teach “one or more eligibility criteria for the first digital credential” The examiner respectfully disagrees and notes that Ginter et al., at least in Col. 139 ll. 8-29, teaches identifying “criteria required for use of an object,” which represents “eligibility criteria for a credential.” Applicant further argues that the prior art fails to teach: “compar[ing] the plurality of credential receiver activities performed by the first credential receiver over the time period to the plurality of eligibility criteria activities corresponding to the first digital credential,” and “output[ting] data corresponding to a comparison of the plurality of eligibility criteria activities to the plurality of credential receiver activities performed by the first credential receiver over the time period.” The examiner respectfully disagrees and notes that Ginter et al., at least in Col. 150 ll. 4-58, teaches mapping (comparing) between access events (user activities) and object elements (eligibility criteria). In addition, Ginter et al., at least in Col. 320 ll. 21-63, Col. 328 ll.1-52, teaches granting usage permission (rights) to objects, based on events (user activities.) In addition, Ginter et al., at least in Col. 193 ll. 6-26, Col. 197 ll. 44-64, teaches metering the event audit trail by writing event information (outputting) in a secure database. 
With respect to new claims 21-23 Applicant’s argument is moot in light of new grounds of rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA 
35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect,
any correction of the statutory basis for the rejection will not be considered a new
ground of rejection if the prior art relied upon, and the rationale supporting the
rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all
obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed
invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148
USPQ 459 (1966), that are applied for establishing a background for determining
obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating
obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the
claims, the examiner presumes that the subject matter of the various claims was
commonly owned as of the effective filing date of the claimed invention(s) absent any
evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to
point out the inventor and effective filing dates of each claim that was not commonly
owned as of the effective filing date of the later invention in order for the examiner to
consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C.
102(a)(2) prior art against the later invention.

Claims 1, 4-7, 9, 11-14, 17, and 19-20 are rejected under 35 U.S.C. 103 as
being unpatentable over Ginter et al. (US Patent No. 5,892,900), in view of Ready
et al. (US Patent Publication No. 2018/0095613), further in view of Moncrief et al.
(US Patent Publication No. 2015/0187224)
With respect to claims 1, 9, and 17, Ginter et al. teach:
receive, from a client device coupled to the network, a user input; (FIG. 2,
network 118, content user 112: Col. 56 ll. 30-46, Educational testing service: Col. 342
l. 55 - Col. 343 l. 37)
identify, based on the user input, and from within a user data within a data
store coupled to the network, a first …user…; (Col. 342 l. 55 - Col. 343 l. 37; Col. 343
l. 65 - Col. 344 l. 28)
	identify, from within the …data, a plurality of eligibility criteria activities
associated with one or more eligibility criteria for the first …object… (criteria required
for use of an object: Col. 139 ll. 8-29, Col. 150 ll. 4-58, Col. 152 ll. 4-62, access
control to registered objects Col. 163 l. 50-Col. 164 l. 47)
identify from the …data, a plurality of …user… activities performed by the first
…user… over a time period; (Col. 318 l. 59-Col. 319 l. 55, usage permission (rights):
Col. 342 l. 55 - Col. 343 l. 37; Col.343 l. 65 - Col. 344 l. 28)
retrieving, from within the data store, a plurality of activity mappings
comprising at least one task or activity associated with at least one …access type…
that may be earned by a potential …user, (Col. 150 ll. 4-58, Col. 152 ll. 4-62, Col.
163 l. 50-Col. 164 l. 47, Col. 192 ll. 30-59, Col. 197 ll. 6-43)
compare the plurality of …activities performed by the first …user…over the
time period, to the plurality of eligibility criteria activities corresponding to the first
…object, (mapping between access events and object elements: Col. 150 ll. 4-58,
Col. 152 ll. 4-62, Col. 163 l. 50-Col. 164 l. 47, Col. 192 ll. 30-59, Col. 197 ll. 6-43,
granting usage permission (rights) to objects: Col. 320 ll. 21-63, Col. 328 ll.1-52)
output data corresponding to a comparison of the plurality of eligibility criteria
activities to the plurality of ..user…activities performed by the …user… over the time
period. (Col. 193 ll. 6-26, Col. 197 ll. 44-64)
Ginter et al. do not explicitly teach:
retrieve, from within a credential data within the data store, one or more
generated digital credentials, including a first digital credential issued to the first
digital credential receiver, the first digital credential representing an achievement certification in an interactive training or eLearning course for an educational institution; 
…wherein the one or more eligibility criteria for the first digital credential is defined by the educational institution,
monitor a physical environment associated with the first credential receiver;
receiving from a plurality of sensors within the physical environment, a sensor
data;
digital credential type
However, Ready teaches:
retrieve, from within a credential data within the data store, one or more
generated digital credentials, including a first digital credential issued to the first
digital credential receiver; ([0037], [0049], [0051], [0053], [0092]).
the first digital credential representing an achievement certification in an interactive training or eLearning course for an educational institution; (enterprise learning platform 124, eLearning platform: [0030], [0032]-[0033], [0036]-[0037])
Moreover, the examiner notes that the claim recitation “…the first digital credential representing an achievement certification in an interactive training or eLearning course for an educational institution…” indicates non-functional descriptive material which describes a credential and does not further limit the scope of the claim.
Therefore, it would have been obvious to one of ordinary skill in the art before
the effective filing date of the claimed invention to incorporate the credential
management, as taught by Ready et al., into the data usage tracking of Ginter et al.,
in order to monitor user activities in an assessment environment. (Ready et al.:
Abstract, [0019]-[0020])
Ginter et al., and Ready et al. do not explicitly teach:
wherein the one or more eligibility criteria for the first digital credential is defined by the educational institution,
monitor a physical environment associated with the first credential receiver;
receive, from a plurality of sensors within the physical environment, a sensor
data;
identify from the sensor data, a plurality of …activities …
However, Moncrief et al. teach:
monitor a physical environment associated with the first credential receiver;
([0005], [0011], [0042], [0047]-[0048], [0096])
receive, from a plurality of sensors within the physical environment, a sensor
data; ([0005], [0011], [0042], [0047]-[0048], [0096])
identify from the sensor data, a plurality of …activities …([0005], [0011],
[0042], [0047]-[0048], [0096])
Therefore, it would have been obvious to one of ordinary skill in the art before
the effective filing date of the claimed invention to incorporate the sensor data input in
a physical environment, as taught by Moncrief et al., into the assessment system of
Ginter et al., and Ready et al., in order to monitor user activities in a physical
environment. (Moncrief et al.: Abstract, [0003])
Ginter et al., Ready et al. and Moncrief et al. do not explicitly teach:
wherein the one or more eligibility criteria for the first digital credential is defined by the educational institution,
However, the examiner notes that the claim recitation, “digital credential type” indicate non-functional descriptive material and do not further limit the scope of the claim. (See MPEP2103 I C and 2111.04)
In addition, the examiner notes that the claim recitation “wherein the one or more eligibility criteria for the first digital credential is defined by the educational institution,” is not positively recited and indicates an action by an entity “educational institution” that is not a component of the claimed system, and therefore does not further limit the scope of the claim. 
With respect to claims 4 and 12, Ginter et al., Ready et al. and Moncrief et al.
teach the limitations of claims 1, and 9.
Moreover, Moncrief et al. teach:
analyzing the plurality of credential receiver activities to determine a number of
the credential receiver activity performed by the first credential receiver over the time
period; ([0042], [0046], [0074], [0087]-[0088])
comparing a threshold number associated with the plurality of eligibility criteria activities to the number of the credential receiver activity performed by the first
credential receiver over the time period. ([0042], [0046], [0074], [0087]-[0088])
With respect to claims 5 and 13, Ginter et al., Ready et al. and Moncrief et al.
teach the limitations of claims 1, and 9.
Moreover, Moncrief et al. teach:
determining an error rate of the first credential receiver when performing the
credential receiver activity over the time period; ([0042], [0046], [0074], [0087]-[0088])
comparing the error rate of the first credential receiver when performing the
credential receiver activity to a threshold error rate associated with the plurality of
eligibility criteria activities. ([0042], [0046], [0074], [0087]-[0088])
With respect to claims 6, 14 and 20, Ginter et al., Ready et al. and Moncrief et
al. teach the limitations of claims 1, 9 and 17.
Moreover, Moncrief et al. teach:
identifying the plurality of credential receiver activities performed by the first
credential receiver comprises activating the plurality of sensors, and configuring the
plurality of sensors to detect the plurality of credential receiver activities over the time
period, wherein the configuration of the plurality of sensors is based on the one or
more eligibility criteria for the first digital credential. ([0005], [0011], [0042], [0047]-
[0048], [0096])
With respect to claim 7, Ginter et al., Ready et al. and Moncrief et al.
teach the limitations of claim 1.
Moreover, Moncrief et al. teach:
wherein the plurality of sensors comprises a plurality of video recording devices,
and wherein the plurality of credential receiver activities are detected based on video
data captured by a combination of the plurality of video recording devices. ([0011],
[0136])
With respect to claims 11 and 19, Ginter et al., Ready et al. and Moncrief et
al. teach the limitations of claims 9, and 17.
Moreover, Ready et al. teach:
determine a value of the first digital credential, based on the comparison.
([0005], [0011], [0042], [0047]-[0048], [0096])

Claims 2 and 10 are rejected under 35 U.S.C. 103 as being unpatentable
over Ginter et al., in view of Ready et al. and Moncrief et al., further in view of
Hurley et al. (US Patent Publication No. 2018/0083986)
With respect to claims 2 and 10, Ginter et al., Ready et al. and Moncrief et
al. teach the limitations of claims 1 and 9.
Ginter et al., Ready et al. and Moncrief et al. do not explicitly teach:
adjust an expiration date associated with the first digital credential, based on the
comparison.
However, Hurley et al. teach:
adjust an expiration date associated with the first digital credential, based on
the comparison. ([0012], [0037]-[0038])
Therefore, it would have been obvious to one of ordinary skill in the art before
the effective filing date of the claimed invention to incorporate the credential
expiration, as taught by Hurley et al., into the assessment system of Ginter et al.,
Ready et al., and Moncrief in order to improve data security. (Hurley et al.: Abstract,
[0002])

Claims 21 and 23 are rejected under 35 U.S.C. 103 as being unpatentable
over Ginter et al., in view of Ready et al. and Moncrief et al., further in view of
Ginter2 (US Patent Publication No. 2005/0060584)
With respect to claim 21, Ginter et al., Ready et al. and Moncrief et al. teach the limitations of claim 1.
Ginter et al., Ready et al. and Moncrief et al. do not explicitly teach:
	wherein the plurality of eligibility criteria are associated with a skill associated with the digital credential.  
	However, Ginter2 teach:
wherein the plurality of eligibility criteria are associated with a skill associated with the digital credential. (digital certificate attests to the fact that the owner has certain knowledge and skills [0413], qualifications established by certificates [0834])
Therefore, it would have been obvious to one of ordinary skill in the art before
the effective filing date of the claimed invention to incorporate the skill based digital certificates, as taught by Ginter2, into the assessment system of Ginter et al.,
Ready et al., and Moncrief in order to enable an educational institution (i.e., certifying authority) to provide certificates based on skills. (Ginter2: Abstract, [0293])
With respect to claim 23, Ginter et al., Ready et al. and Moncrief et
al. teach the limitations of claim 1.
Ginter et al., Ready et al. and Moncrief et al. do not explicitly teach:
	wherein the plurality of credential receiver activities detected include work-related activities performed by the first credential receiver over the time period, and wherein the digital certificate is a professional certification for a job associated with the work-related activities.  
	However, Ginter2 teach:
wherein the plurality of credential receiver activities detected include work-related activities performed by the first credential receiver over the time period, and wherein the digital certificate is a professional certification for a job associated with the work-related activities.  ([0414], [0926]-0927])

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable
over Ginter et al., in view of Ready et al. and Moncrief et al., further in view of
Chakra et al. (US Patent Publication No. 2014/0207534)
With respect to claim 22, Ginter et al., Ready et al. and Moncrief et al. teach the limitations of claim 1.
Ginter et al., Ready et al. and Moncrief et al. do not explicitly teach:
	wherein the plurality of eligibility criteria are associated with a level of skills mastery for the digital credential.  
However, Chakra et al. teach:
wherein the plurality of eligibility criteria are associated with a level of skills mastery for the digital credential. ([0057]-[0061], [0071], Claims 3-4)
Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the present application to incorporate the skill assessment, as taught by Chakra et al., into the assessment system of Ginter et al., Ready et al., and Moncrief, in order in order to provide digital certification based on skill level. (Chakra et al.: Abstract, [0001], [0004])

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIMA ASGARI whose telephone number is (571)272-2037. The examiner can normally be reached M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick McAtee can be reached on (571)272-7575. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SIMA ASGARI/Examiner, Art Unit 3685     

/STEVEN S KIM/Primary Examiner, Art Unit 3685